Case 2:15-cv-11155-GCS-MJH ECF No. 28, PageID.2474 Filed 09/09/21 Page 1 of 59




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


LAURENCIO L. RODRIGUEZ,

            Petitioner,
      v.                                   CASE NO. 15-cv-11155
                                           HON. GEORGE CARAM STEEH
ERICA HUSS,

         Respondent.
__________________________/

      OPINION AND ORDER DENYING THE AMENDED PETITION,
      DECLINING TO ISSUE A CERTIFICATE OF APPEALABILITY,
      AND GRANTING LEAVE TO APPEAL IN FORMA PAUPERIS

                               I. Introduction

      Petitioner Laurencio L. Rodriguez is a state prisoner in custody of the

Michigan Department of Corrections. In 2015, he filed a pro se habeas

corpus petition challenging his Michigan conviction and sentence of 450 to

840 months (37½ to 70 years) for second-degree murder, Mich. Comp.

Laws § 750.317. See ECF No. 1. Although petitioner’s conviction was

affirmed on direct appeal, he requested a stay of his federal case so that he

could pursue additional post-conviction remedies in state court. See ECF

No. 3.

      The Court granted petitioner’s motion for a stay, see ECF No. 6, and

after petitioner unsuccessfully concluded state collateral proceedings, he

                                     -1-
Case 2:15-cv-11155-GCS-MJH ECF No. 28, PageID.2475 Filed 09/09/21 Page 2 of 59




returned to federal court with a motion to re-open his federal case, see ECF

No. 11, and a pro se amended petition, see ECF No. 11-1.

      The amended petition raises the three claims that petitioner

presented to the state courts on direct review and the three claims that he

raised in the State’s appellate courts on state collateral review. Those six

claims allege that: (I) the trial court erred in denying petitioner’s motion for

a change of venue; (II) petitioner was denied his right to be present during

a conference on juror questionnaires; (III) petitioner was denied effective

assistance when defense counsel (A) failed to use all his peremptory

challenges to excuse certain jurors and (B) failed to object to petitioner’s

absence from a conference on juror questionnaires; (IV) appellate counsel

provided ineffective assistance when he failed to raise meritorious issues

about trial counsel on direct appeal; (V) the State failed to prove the

elements of second-degree murder beyond a reasonable doubt; and (VI)

prosecutorial misconduct denied petitioner his right to a fair trial. See Am.

Pet. at pp. 4-9 (ECF No. 11-1, PageID.144-149).

      The Court granted petitioner’s motion to re-open his case, directed

the Clerk of Court to serve the amended petition on the State, and ordered

the State to file a response to the amended petition. See ECF No. 13.

Respondent Erica Huss, through the Michigan Attorney General, then filed


                                      -2-
Case 2:15-cv-11155-GCS-MJH ECF No. 28, PageID.2476 Filed 09/09/21 Page 3 of 59




an answer in opposition to the petition. See ECF No. 21. She urges the

Court to deny the amended petition on grounds that habeas claims II, IV, V,

and VI are procedurally defaulted or meritless and the state court’s decision

on claims I through III did not involve an unreasonable application of

Supreme Court precedent. See id. at pp. i-iii and 75, PageID.2352-54,

2429.

        Having reviewed the pleadings and the state-court record, the Court

agrees that petitioner is not entitled to the writ of habeas corpus.

Accordingly, the Court will deny the amended petition and a certificate of

appealability, but allow petitioner to proceed in forma pauperis if he appeals

this decision.

                                   II. Background

        Petitioner was charged with open murder: first-degree, premeditated

murder and second-degree murder. He was tried before a jury in

Shiawassee County Circuit Court. The Michigan Court of Appeals briefly

summarized the facts as follows:

        Defendant’s conviction arose from the July 2000 death of Rachel
        Scott, who was last seen alive on July 6, 2000. The victim’s badly
        decomposed body was discovered on July 20, 2000, under a pile
        of brush in a wooded area. The manner or cause of death could
        not be determined. Although defendant was considered a
        suspect, the case remained unsolved for several years. In 2009,
        a witness came forward and implicated defendant in the victim’s
        death. Physical evidence corroborated the witness’s claim that

                                       -3-
Case 2:15-cv-11155-GCS-MJH ECF No. 28, PageID.2477 Filed 09/09/21 Page 4 of 59




      defendant had placed the victim’s body in the trunk of his car. A
      prison inmate also testified that defendant made statements
      implicating himself in the victim’s death.

People v. Rodriguez, No. 307317, 2013 WL 3766591, at *1 (Mich. Ct. App.

July 18, 2013) (unpublished). Petitioner’s defense was that prosecution

witness Jeremy Seger (“Seger”) killed the victim, that he merely helped

Seger move the body after the murder, and that Seger lied about

petitioner’s involvement in the crime.

      On September 28, 2011, the jury found petitioner guilty of second-

degree murder, see 9/28/11 Trial Tr. at p. 1409 (ECF No. 20-14,

PageID.1833), and on November 4, 2011, the trial court sentenced

petitioner to prison for 450 to 840 months with 207 days credit for time

served. See 11/4/11 Sentence Hr’g Tr. at p. 42 (ECF No. 20-15,

PageID.1880).

      In an appeal of right, petitioner raised the following claim through

counsel:

      Extensive, highly prejudicial pretrial publicity created a
      presumption of prejudice that denied defendant his right to a fair
      trial by a panel of impartial jurors. The trial court reversibly erred
      in (1) holding part of [the] jury selection outside defendant’s
      presence and (2) in denying defendant a change of venue. Also,
      counsel’s failure to exhaust his peremptory challenges on jurors
      who could not be impartial, denied defendant effective
      assistance of counsel. US CONST, AMENDS VI, XIV.

Defendant-Appellant’s Brief on Appeal at i (ECF No. 20-16, PageID.1930).

                                       -4-
Case 2:15-cv-11155-GCS-MJH ECF No. 28, PageID.2478 Filed 09/09/21 Page 5 of 59




      The Michigan Court of Appeals rejected all three parts of this claim

and affirmed petitioner’s conviction in a per curiam opinion. See

Rodriguez, 2013 WL 3766591. Petitioner then applied for leave to appeal

in the Michigan Supreme Court, which denied petitioner’s application on

December 23, 2014, because it was not persuaded to review the question

presented to the court. See People v. Rodriguez, 495 Mich. 915; 840

N.W.2d 370 (2013).

      On March 25, 2015, petitioner filed a motion for relief from judgment

in the state trial court. See Shiawassee County Register of Actions (ECF

No. 20-1, PageID.280). The motion challenged (1) the sufficiency of the

evidence supporting petitioner’s conviction, (2) trial counsel’s performance,

and (3) the prosecutor’s conduct. See Mot. for Relief from J. (ECF No. 20-

18, PageID.2153).

      On March 26, 2015, while the post-conviction motion remained

pending in the state trial court, petitioner filed his initial habeas corpus

petition and a motion to stay the proceedings and hold his petition in

abeyance. The grounds for relief in the initial habeas petition were: (1)

petitioner was innocent of the crime for which he was convicted, (2) his

court-appointed trial attorney provided ineffective assistance, and (3) the




                                       -5-
Case 2:15-cv-11155-GCS-MJH ECF No. 28, PageID.2479 Filed 09/09/21 Page 6 of 59




State failed to establish the cause and manner of the victim’s death. See

Pet. at pp. 6-9 (ECF No. 1, PageID.5-8).

      In his motion for a stay, petitioner explained that he simultaneously

filed a motion for relief from judgment in state court. See Mot. to Stay at p.

5 (ECF No. 3, PageID.34). He asked the Court to stay the federal

proceeding and to hold his habeas petition in abeyance while he exhausted

state remedies. See id. at pp. 4-5, PageID.35-36. On April 21, 2015, the

Court granted petitioner’s motion for a stay and ordered petitioner to file a

motion to reopen this case and an amended habeas petition within ninety

days of exhausting state remedies if he was unsuccessful in state court and

wished to re-open this case. The Court also closed this case for

administrative purposes. See Order (ECF No. 6).

      Meanwhile, on April 10, 2015, the state trial court denied petitioner's

motion for relief from judgment in a reasoned order. The court stated that

petitioner could have raised his three claims in the Court of Appeals and

that he had failed to demonstrate “good cause” under Michigan Court Rule

6.508(D)(3) for failing to raise the claims on appeal. See People v.

Rodriguez, No. 11-1979-FC (Shiawassee Cty. Cir. Ct. Apr. 10, 2015); (ECF

No. 20-19, PageID.2161-62). The court also stated that to the extent




                                     -6-
Case 2:15-cv-11155-GCS-MJH ECF No. 28, PageID.2480 Filed 09/09/21 Page 7 of 59




petitioner’s claim about counsel was decided against him on appeal, the

court would deny the motion on that basis as well. See id.

      In a pro se application for leave to appeal the trial court’s order,

petitioner alleged that: (1) appellate counsel provided ineffective

assistance when he failed to raise meritorious issues about trial counsel on

direct appeal; (2) the State failed to prove the elements of second-degree

murder beyond a reasonable doubt; and (3) prosecutorial misconduct

deprived him of his right to a fair trial. See Delayed Application for Leave to

Appeal (ECF No. 20-20, PageID.2164-2215). The Michigan Court of

Appeals denied leave to appeal because petitioner had “failed to establish

that the trial court erred in denying his motion for relief from judgment.”

People v. Rodriguez, No. 329410 (Mich. Ct. App. Dec. 21, 2015) (ECF No.

20-20, PageID.2163).

      Petitioner raised the same issues in the Michigan Supreme Court.

See Pro Per Application for Leave to Appeal (ECF No. 20-21,

PageID.2217-2259). On November 30, 2016, the Michigan Supreme Court

denied leave to appeal because petitioner “failed to meet the burden of

establishing entitlement to relief under [Michigan Court Rule] 6.508(D).”

People v. Rodriguez, 500 Mich. 895; 887 N.W.2d 187 (2016).




                                      -7-
Case 2:15-cv-11155-GCS-MJH ECF No. 28, PageID.2481 Filed 09/09/21 Page 8 of 59




      On February 21, 2017, petitioner moved for an extension to file an

amended habeas corpus petition because prison officials misplaced his

legal work and his legal writer lost most of the files stored on his computer.

See Mot. (ECF No. 8, PageID.47-52). On July 14, 2017, the Court granted

petitioner’s request and gave him an additional ninety days to file a motion

to re-open this case and an amended habeas corpus petition. See Order

(ECF No. 10).

      On October 2, 2017, petitioner filed his motion to re-open this case

(ECF No. 11) and his amended petition for the writ of habeas corpus (ECF

No. 11-1), which raises the following issues:

      I.     Did the trial court err in denying petitioner’s motion for a
             change of venue?

      II.    Was petitioner denied his right to be present during a
             conference on juror questionnaires?

      III.   Was petitioner denied effective assistance of counsel when
             defense counsel (A) failed to use all his peremptory
             challenges to excuse certain jurors and (B) failed to object
             to petitioner’s absence from the conference on juror
             questionnaires?

      IV.    Was appellate counsel providing ineffective assistance of
             counsel when he failed to raise meritorious issues on direct
             appeal related to the ineffective assistance of trial counsel,
             which deprived petitioner of an evidentiary hearing to
             perfect crucial issues for his direct appeal, and is this
             deprivation a violation of due process and does it entitle
             petitioner to re-instatement of that appeal and an
             evidentiary hearing?

                                       -8-
Case 2:15-cv-11155-GCS-MJH ECF No. 28, PageID.2482 Filed 09/09/21 Page 9 of 59




       V.     Did the State fail to prove beyond a reasonable doubt the
              elements of second-degree murder and must petitioner’s
              conviction be vacated?

       VI.    Did prosecutorial misconduct deny petitioner his due
              process right to a fair trial?

Brief in Support of Pet. (ECF No. 11-1, PageID.154-55). 1

       The Court granted petitioner’s motion to re-open this case and

ordered the Clerk of Court to serve the amended petition on the State. See

Order (ECF No. 13). On April 8, 2019, respondent filed her answer to the

amended petition (ECF No. 21), and on September 16, 2019, petitioner file

a reply to respondent’s answer to the petition (ECF No. 25).

                               III. Standard of Review

       The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”)

requires prisoners who challenge “a matter ‘adjudicated on the merits in

State court’ to show that the relevant state court ‘decision’ (1) ‘was contrary

to, or involved an unreasonable application of, clearly established Federal

law,’ or (2) ‘was based on an unreasonable determination of the facts in

light of the evidence presented in the State court proceeding.’ ” Wilson v.


1
  Petitioner relies on his state appellate brief on direct appeal to support habeas claims I
through III because he no longer possesses the briefs that he filed on direct appeal.
See Brief in Support of Pet. for Writ of Habeas Corpus (ECF No. 11-1, PageID.165-66).
Accordingly, the Court is treating petitioner’s appellate brief on direct appeal as his
habeas brief for purposes of claims I through III.


                                            -9-
Case 2:15-cv-11155-GCS-MJH ECF No. 28, PageID.2483 Filed 09/09/21 Page 10 of 59




 Sellers, 138 S. Ct. 1188, 1191 (2018) (quoting 28 U.S.C. § 2254(d)). The

 Supreme Court has explained that

       a state court decision is “contrary to [the Supreme Court’s] clearly
       established precedent if the state court applies a rule that
       contradicts the governing law set forth in [Supreme Court] cases”
       or “if the state court confronts a set of facts that are materially
       indistinguishable from a decision of [the Supreme] Court and
       nevertheless arrives at a result different from [Supreme Court]
       precedent.”

 Lockyer v. Andrade, 538 U.S. 63, 73 (2003) (quoting Williams v. Taylor,

 529 U.S. 362, 405-406 (2000)) (alterations added).

       “Under the ‘unreasonable application’ clause, a federal habeas
       court may grant the writ if the state court identifies the correct
       governing legal principle from [the Supreme] Court’s decisions
       but unreasonably applies that principle to the facts of the
       prisoner’s case.” Id., at 413, 120 S.Ct. 1495. The “unreasonable
       application” clause requires the state court decision to be more
       than incorrect or erroneous. Id., at 410, 412, 120 S.Ct. 1495.
       The state court’s application of clearly established law must be
       objectively unreasonable. Id., at 409, 120 S.Ct. 1495.

 Id. at 75.

       “AEDPA thus imposes a ‘highly deferential standard for evaluating

 state-court rulings,’ and ‘demands that state-court decisions be given the

 benefit of the doubt[.]’ ” Renico v. Lett, 559 U.S. 766, 773 (2010) (internal

 and end citations omitted). “A state court’s determination that a claim lacks

 merit precludes federal habeas relief so long as ‘fairminded jurists could

 disagree’ on the correctness of the state court’s decision.” Harrington v.


                                      - 10 -
Case 2:15-cv-11155-GCS-MJH ECF No. 28, PageID.2484 Filed 09/09/21 Page 11 of 59




 Richter, 562 U.S. 86, 101 (2011) (quoting Yarborough v. Alvarado, 541

 U.S. 652, 664 (2004)). Thus, “[o]nly an ‘objectively unreasonable’ mistake,

 . . . , one ‘so lacking in justification that there was an error well understood

 and comprehended in existing law beyond any possibility for fairminded

 disagreement,’ slips through the needle’s eye of § 2254.” Saulsberry v.

 Lee, 937 F.3d 644, 648 (6th Cir.) (quoting Richter, 562 U.S. at 103), cert.

 denied, 140 S. Ct. 445 (2019). “That’s a ‘high bar’ to relief, which ‘is

 intentionally difficult to meet.’ ” Kendrick v. Parris, 989 F.3d 459, 469 (6th

 Cir. 2021) (quoting Woods v. Donald, 575 U.S. 312, 316 (2015)), petition

 for cert. docketed, No. 21-107 (U.S. July 27, 2021).

                                 IV. Discussion

 A. The Trial Court’s Denial of Petitioner’s Motion for a Change of Venue

       Petitioner alleges first that the trial court erred when it denied his

 motion for a change of venue. See Am. Pet. and Brief in Support of Pet.

 (ECF No. 11-1, PageID.144, 174). Petitioner asserts that his case

 garnered extensive publicity in Shiawassee County, beginning in the year

 2000, and that the case was the subject of numerous news articles,

 Internet postings, and public discussions.

       According to petitioner, the pretrial publicity was pervasive and

 inflammatory. See Defendant-Appellant’s Brief on Appeal at p. 21 (ECF


                                       - 11 -
Case 2:15-cv-11155-GCS-MJH ECF No. 28, PageID.2485 Filed 09/09/21 Page 12 of 59




 No. 20-16, PageID.1955). One article allegedly described petitioner’s

 criminal record, and another article allegedly quoted his mother as saying

 that she believed petitioner was guilty. See id. at p. 11, PageID.1945.

 Petitioner argues that the adverse publicity created a presumption of

 prejudice, and because the presumption of prejudice was not rebutted, he

 was denied his due process right to trial by an impartial jury. Id. at p. 20,

 PageID.1954.

       The Michigan Court of Appeals adjudicated this claim on the merits

 on direct review. The Court of Appeals acknowledged that petitioner’s case

 was the subject of local media attention, but the court stated that the media

 accounts were not so numerous, sensational, and inflammatory as to

 warrant a finding that the entire jury pool was prejudiced against petitioner.

 The Court of Appeals also noted that

       a jury satisfactory to both parties was seated. Of the 12 jurors
       who decided the case, six had not heard anything about the
       case, and the remaining jurors had seen a few articles, but knew
       little about the case and agreed that they could disregard what
       they had heard and decide the case based on the evidence.

 Rodriguez, 2013 WL 3766591, at *1. The Court of Appeals concluded that

 the trial court’s denial of petitioner’s motion for a change of venue was

 within the range of reasonable and principled outcomes and that the trial

 court did not abuse its discretion by denying the motion. Id.


                                      - 12 -
Case 2:15-cv-11155-GCS-MJH ECF No. 28, PageID.2486 Filed 09/09/21 Page 13 of 59




       1. Clearly Established Federal Law

       The Sixth Amendment to the United States Constitution guarantees

 the accused in a criminal prosecution “the right to a . . . trial, by an impartial

 jury[.]” U.S. CONST. amend. VI. This right is

 “applicable to the States through the Due Process Clause of the Fourteenth

 Amendment.” Parker v. Gladden, 385 U.S. 363, 364 (1966).

       “The failure to accord an accused a fair hearing violates even the

 minimal standards of due process,” Irvin v. Dowd, 366 U.S. 717, 722

 (1961), and “adverse pretrial publicity can create such a presumption of

 prejudice in a community that the jurors’ claims that they can be impartial

 should not be believed.” Patton v. Yount, 467 U.S. 1025, 1031 (1984)

 (explaining the holding in Irwin). Nevertheless,

       [t]he category of cases where prejudice has been presumed in
       the face of juror attestation to the contrary is extremely narrow.
       Indeed, the few cases in which the [Supreme] Court has
       presumed prejudice can only be termed extraordinary, see
       generally Murphy v. Florida, 421 U.S. 794, 798–99, 95 S. Ct.
       2031, 44 L.Ed.2d 589 (1975), and it is well-settled that pretrial
       publicity itself—“even pervasive, adverse publicity—does not
       inevitably lead to an unfair trial,” Nebraska Press Ass’n v.
       Stuart, 427 U.S. 539, 554, 96 S.Ct. 2791, 49 L.Ed.2d 683 (1976).
       As the Court observed in Murphy, “indicia of impartiality” on the
       part of a jury have thus far been disregarded only in those cases
       “where the general atmosphere in the community or courtroom
       is sufficiently inflammatory.” 421 U.S. at 802, 95 S. Ct. 2031.




                                       - 13 -
Case 2:15-cv-11155-GCS-MJH ECF No. 28, PageID.2487 Filed 09/09/21 Page 14 of 59




 DeLisle v. Rivers, 161 F.3d 370, 382 (6th Cir. 1998); see also Foley v.

 Parker, 488 F.3d 377, 387 (6th Cir. 2007) (“Presumptive prejudice from

 pretrial publicity occurs where an inflammatory, circus-like atmosphere

 pervades both the courthouse and the surrounding community.”). Even in

 cases of presumptive prejudice, “there can be no constitutional infirmity if

 the defendant actually received a trial by an impartial jury.” DeLisle, 161

 F.3d at 382.

       When the partiality of an individual juror is at issue, the question “is

 plainly one of historical fact: did a juror swear that he could set aside any

 opinion he might hold and decide the case on the evidence, and should the

 juror’s protestation of impartiality have been believed.” Patton, 467 U.S. at

 1036. “The trial court’s resolution of these questions is entitled to a

 presumption of correctness because (1) “the determination has been made

 only an often extended voir dire proceeding designed specifically to identify

 biased veniremen” and (2) “the determination is essential one of credibility,

 and therefore largely one of demeanor. . . . ” Id.

       This reliance on the trial court’s judgment “makes good sense”

 because “[t]he judge of that court sits in the locale where the publicity is

 said to have had its effect and brings to his evaluation of any such claim his

 own perception of the depth and extent of news stories that might influence


                                      - 14 -
Case 2:15-cv-11155-GCS-MJH ECF No. 28, PageID.2488 Filed 09/09/21 Page 15 of 59




 a juror.” Mu’Min v. Virginia, 500 U.S. 415, 427 (1991); see also Skilling v.

 United States, 561 U.S. 358, 386 (2010) (“Reviewing courts are properly

 resistant to second-guessing the trial judge’s estimation of a juror’s

 impartiality, for that judge’s appraisal is ordinarily influenced by a host of

 factors impossible to capture fully in the record—among them, the

 prospective juror’s inflection, sincerity, demeanor, candor, body language,

 and apprehension of duty.”). “A federal court can overturn a trial judge’s

 finding of juror impartiality only where manifest error is shown. Trimble v.

 Bobby, 804 F.3d 767, 778 (6th Cir. 2015) (citing Patton, 467 U.S. at 1031).

             2. Application

       The state trial court made a thorough attempt to select an impartial

 jury in petitioner’s case. The court held a hearing on petitioner’s motion for

 a change of venue and then took the motion under advisement because

 the court wanted to ascertain whether it was possible to seat a jury that

 could fairly determine the issues, including petitioner’s guilt or innocence.

       The trial court proposed a procedure that would include: (1) drafting a

 written questionnaire for the prospective jurors to complete to determine

 whether any jurors had a predetermined view as to what the verdict ought

 to be; (2) voir dire of jurors individually, if necessary, to explore what a

 person might know about the case; and (3) voir dire in the courtroom. The


                                       - 15 -
Case 2:15-cv-11155-GCS-MJH ECF No. 28, PageID.2489 Filed 09/09/21 Page 16 of 59




 court invited the parties to submit questions to be included on the juror

 questionnaires. See 8/4/11 Mot. Hr’g Tr. at pp. 16-23 (ECF No. 20-3,

 PageID.387-394). At a subsequent settlement conference, petitioner

 approved of this procedure. See 9/7/11 Settlement Conference at p. 14

 (ECF No. 20-4, PageID.409).

       The jury selection that followed occurred over the course of three

 days. During the first and second days, the court brought in groups of

 prospective jurors, introduced them to the case, and asked them to

 complete questionnaires regarding any information that they might have

 about the case. See 9/13/11 Trial Tr. (ECF No. 20-6) (jury panels 5 and 6

 sworn and given questionnaires); 9/14/11 Trial Tr. (ECF No. 20-7) (jury

 panels 1 and 2 sworn and given questionnaires).

       After all the prospective jurors were sent home on the second day,

 the attorneys, the court, and the court’s law clerk reviewed the completed

 questionnaires. They agreed by consensus that nineteen individuals

 should be rejected due to hardship, medical issues, or knowledge and state

 of mind regarding the case. See 9/14/11 Trial Tr. at p. 71 (ECF No. 20-7,

 PageID.495).

       On the third day, the remaining individuals returned to the courtroom,

 and the court conducted voir dire, which included individual questioning of


                                     - 16 -
Case 2:15-cv-11155-GCS-MJH ECF No. 28, PageID.2490 Filed 09/09/21 Page 17 of 59




 a few prospective jurors outside the presence of the other jurors. The court

 excused some individuals for cause, and the attorneys used peremptory

 challenges to excuse other individuals.

       Before the attorneys used all their peremptory challenges, they

 approved of fourteen jurors who were seated in the jury box. The trial court

 then asked those fourteen jurors whether there was any reason why they

 could not be fair to both parties and to apply the law to the facts. When

 none of the jurors responded, the court announced that they had a jury.

 See 9/15/11 Trial Tr. at pp. 266-67 (ECF No. 20-8, PageID.690-91). The

 trial court subsequently denied petitioner’s motion for a change of venue

 because “the process worked” and there was no need for a change of

 venue. See id. at pp. 272-73, PageID.696-97.

       Petitioner concedes that eight of the twelve jurors who deliberated his

 case did not say they were exposed to media coverage of his case. See

 Defendant-Appellant’s Brief on Appeal at pp. 19-20 (ECF No. 20-16,

 PageID.1953-54) (listing (Gloria Nemets, Pamela Powelke, Carol Vitu,

 Marcia Ustishen, Zachary Nicholson, Gail Teeples, Virginia Thomas, and

 Kathleen Warfle as the eight jurors who “did not expressly state that they

 were exposed to media coverage of the case”). Further, the record does




                                     - 17 -
Case 2:15-cv-11155-GCS-MJH ECF No. 28, PageID.2491 Filed 09/09/21 Page 18 of 59




 not support the contention that overwhelmingly negative media coverage

 affected the other four jurors.

       Lynea Nichols said that she saw the headline to a news article about

 the case on the previous day, but that she did not read the article and that

 the article would not influence her or affect her ability to be a fair juror. See

 9/15/11 Trial Tr. at pp. 117-18 (ECF No. 20-8, PageID.541-42). Renee

 Jacobi apparently indicated on her questionnaire that she had heard or

 read about the case, but she also indicated that her knowledge of the case

 would not affect her ability to decide the case based on the evidence at

 trial, as opposed to what she may have heard or read. See id. at p. 159,

 PageID.583.

       Diane Moore had read a small newspaper article about the case

 during the week before trial. That was the first time she heard about the

 case, and she said that she could put the article out of her mind and focus

 on the facts in petitioner’s case if she were seated as a juror. See id. at pp.

 230-31, PageID.654-55. She also said that there was no reason why she

 could not apply the law to the facts and that she could withstand the rigors

 of being a juror. See id. at pp. 233-34, PageID.657-58. Casey Knowlton

 also had heard or read about the case, according to her questionnaire, but




                                       - 18 -
Case 2:15-cv-11155-GCS-MJH ECF No. 28, PageID.2492 Filed 09/09/21 Page 19 of 59




 she, too, said it would not affect her ability to decide the case based on the

 evidence at trial. See id. at p. 159, PageID.583.

       What is more, before the trial court concluded voir dire, it asked the

 seated jurors whether anyone was unable to give both parties a fair trial

 and decide the case by applying the law, as given to them by court, to the

 facts. No one said that he or she could not be fair or could not apply the

 law to the facts. See id. at pp. 259-60, PageID. 683-84.

       Petitioner has failed to show that a presumption of prejudice

 pervaded his trial due to pretrial publicity or that the individual jurors who

 decided his case were actually prejudiced and unable to render a fair

 verdict based on the evidence at trial. In addition, the state courts’ findings

 of juror impartiality are entitled to deference, and Petitioner has not

 demonstrated a manifest error in those findings of impartiality. Because

 he was not denied a fair trial by an impartial jury, he is not entitled to relief

 on his first claim.

 B. Petitioner’s Absence from a Conference on Juror Questionnaires

       Petitioner alleges next that he was denied his right to be present

 during a conference on the questionnaires that the prospective jurors were

 asked to complete before voir dire. See Am. Pet. and Brief in Support

 (ECF No. 11-1, PageID.145, 175). The questionnaires inquired about the


                                        - 19 -
Case 2:15-cv-11155-GCS-MJH ECF No. 28, PageID.2493 Filed 09/09/21 Page 20 of 59




 prospective jurors’ knowledge of the case and the people involved with the

 case. After the jurors completed the questionnaires, the attorneys, the trial

 court, and the trial court’s law clerk reviewed the questionnaires and

 eliminated some individuals. For some unknown reason, petitioner was not

 present during that process.

       Petitioner claims that he had a right to give advice, make

 suggestions, or reject his attorney’s decisions about the questionnaires and

 that he was unable to exercise those rights because he was absent from

 the conference on the juror questionnaires. Petitioner also claims that he

 did not waive the right to be present and that the error was not harmless.

 See Defendant-Appellant’s Brief on Appeal at pp. 12-16 (ECF No. 20-16,

 PageID.1946-1950).

       The Michigan Court of Appeals reviewed petitioner’s claim for “plain

 error” affecting his substantial rights because he did not preserve the issue

 for appellate review by objecting in the trial court. See Rodriguez, 2013 WL

 3766591, at *2. Respondent, therefore, argues that petitioner procedurally

 defaulted his claim.

       1. Procedural Default

       In the habeas context, a procedural default is “a critical failure to

 comply with state procedural law.” Trest v. Cain, 522 U.S. 87, 89 (1997).


                                      - 20 -
Case 2:15-cv-11155-GCS-MJH ECF No. 28, PageID.2494 Filed 09/09/21 Page 21 of 59




 Pursuant to the related doctrine, “a federal court will not review the merits

 of [a state prisoner’s] claims, including constitutional claims, that a state

 court declined to hear because the prisoner failed to abide by a state

 procedural rule.” Martinez v. Ryan, 566 U.S. 1, 9 (2012). In this Circuit,

 “[a] habeas petitioner procedurally defaults a claim when ‘(1) [he] fails to

 comply with a state procedural rule; (2) the state courts enforce the rule;

 [and] (3) the state procedural rule is an adequate and independent state

 ground for denying review of a federal constitutional claim.’ ” Theriot v.

 Vashaw, 982 F.3d 999, 1003 (6th Cir. 2020) (quoting Wheeler v. Simpson,

 852 F.3d 509, 514 (6th Cir. 2017) (quoting Guilmette v. Howes, 624 F.3d

 286, 290 (6th Cir. 2010) (en banc)), petition for cert. docketed, No. 20-8063

 (U.S. May 18, 2021).

       The relevant state procedural rule here is “the general and

 longstanding rule in Michigan that ‘issues that are not properly raised

 before a trial court cannot be raised on appeal absent compelling or

 extraordinary circumstances.’ ” People v. Cain, 498 Mich. 108, 114; 869

 N.W.2d 829, 832 (2015) (quoting People v. Grant, 445 Mich. 535, 546; 520

 N.W.2d 123, 128 (1994)). “[R]equiring a contemporaneous objection

 provides the trial court ‘an opportunity to correct the error, which could

 thereby obviate the necessity of further legal proceedings and would be by


                                       - 21 -
Case 2:15-cv-11155-GCS-MJH ECF No. 28, PageID.2495 Filed 09/09/21 Page 22 of 59




 far the best time to address a defendant’s constitutional and

 nonconstitutional rights.’ ” People v. Carines, 460 Mich. 750, 764–65; 597

 N.W.2d 130, 139 (1999) (quoting Grant, 445 Mich. at 551; 520 N.W.2d at

 130).

         Petitioner violated this issue-preservation rule by not objecting in the

 trial court to his absence from the conference on the juror questionnaires.

 In fact, after the trial court and defense counsel explained what happened

 at the conference, he had no questions or objections to the procedure. See

 9/14/11 Trial Tr. at pp. 72-74 (ECF No. 20-7, PageID.496-98). Thus, the

 first procedural default factor is satisfied.

         The Michigan Court of Appeals reviewed petitioner’s claim for “plain

 error” due to petitioner’s failure to preserve his claim for appeal by objecting

 in the trial court. A state court’s plain-error review is considered such an

 impediment to merits review as to be enforcement of a procedural rule.

 Gibbs v. Huss, __ F.3d __, __, No. 20-1973, 2021 WL 3855663, at *5 (6th

 Cir. Aug. 30, 2021) (citing Williams v. Burt, 949 F.3d 966, 973 (6th Cir.),

 cert. denied, __ U.S. __, 141 S. Ct. 276, 208 L.Ed.2d 38 (2020)); accord

 Theriot, 982 F.3d at 1004 (stating that “a state appellate court’s review for

 plain error is enforcement of a procedural rule”); Hinkle v. Randle, 271 F.3d

 239, 244 (6th Cir. 2001) (“[W]e view a state appellate court’s review for


                                        - 22 -
Case 2:15-cv-11155-GCS-MJH ECF No. 28, PageID.2496 Filed 09/09/21 Page 23 of 59




 plain error as the enforcement of a procedural default.”). The second

 procedural default factor is satisfied.

       The third procedural default factor requires a determination of

 whether the state procedural rule is an adequate and independent state

 ground for denying review of a federal constitutional claim. The Sixth

 Circuit Court of Appeals has determined that “Michigan’s

 contemporaneous-objection rule ‘constitutes an adequate and independent

 state ground for foreclosing federal review.’ ” Theriot, 982 F.3d at 1004

 (citing Taylor v. McKee, 649 F.3d 446, 451 (6th Cir. 2011)). Thus, the third

 procedural-default factor is satisfied.

       2. Overcoming the Procedural Default

       “A state prisoner may overcome the prohibition on reviewing

 procedurally defaulted claims if he can show ‘cause’ to excuse his failure to

 comply with the state procedural rule and ‘actual prejudice resulting from

 the alleged constitutional violation.’ ” Davila v. Davis, 137 S. Ct. 2058,

 2064-2065 (2017) (quoting Wainwright v. Sykes, 433 U.S. 72, 84 (1977)).

 “[T]he existence of cause for a procedural default must ordinarily turn on

 whether the prisoner can show that some objective factor external to the

 defense impeded [his] efforts to comply with the State’s procedural rule.”

 Murray v. Carrier, 477 U.S. 478, 488 (1986). A prisoner can establish an


                                       - 23 -
Case 2:15-cv-11155-GCS-MJH ECF No. 28, PageID.2497 Filed 09/09/21 Page 24 of 59




 objective impediment to compliance with a procedural rule by showing (i)

 the factual or legal basis for a claim was not reasonably available, (ii) some

 interference by officials, or (iii) ineffective assistance of counsel. Id.

             a. Trial Counsel as “Cause”

       Petitioner has raised an independent claim which alleges that trial

 counsel was ineffective for failing to object to his absence from the

 conference on juror questionnaires. See Am. Pet., Claim III.B. (ECF No.

 11-1, PageID.146), and Defendant-Appellant’s Brief on Appeal at p. 22

 (ECF No. 20-16, PageID.1956). As part of that argument, petitioner

 alleges that, if necessary to reach the issue of his exclusion from a portion

 of the jury selection, counsel was constitutionally ineffective in failing to

 object. See Defendant-Appellant’s Brief on Appeal at p. 23 (ECF No. 20-

 16, PageID.1957).

       “Ineffective assistance of counsel . . . is cause for a procedural

 default.” Carrier, 477 U.S. at 488; see also Hodges v. Colson, 727 F.3d

 517, 530 (6th Cir. 2013) (“Ineffective assistance of counsel can constitute

 cause for a procedural default.”). “Not just any deficiency in counsel’s

 performance will do, however; the assistance must have been so

 ineffective as to violate the Federal Constitution.” Edwards v. Carpenter,

 529 U.S. 446, 451 (2000); see also Davila, 137 S. Ct. at 2062 (“[A]ttorney


                                       - 24 -
Case 2:15-cv-11155-GCS-MJH ECF No. 28, PageID.2498 Filed 09/09/21 Page 25 of 59




 error does not qualify as ‘cause’ to excuse a procedural default unless the

 error amounted to constitutionally ineffective assistance of counsel.”),

       To prevail on his claim about trial counsel, petitioner must show that

 trial “counsel’s performance was deficient” and “that the deficient

 performance prejudiced the defense.” Strickland v. Washington, 466 U.S.

 668, 687 (1984). The deficient-performance prong “requires showing that

 counsel made errors so serious that counsel was not functioning as the

 ‘counsel’ guaranteed the defendant by the Sixth Amendment.” Id.

 Petitioner “must show that counsel’s representation fell below an objective

 standard of reasonableness.” Id. at 688.

       The “prejudice” prong “requires showing that counsel’s errors were so

 serious as to deprive the defendant of a fair trial, a trial whose result is

 reliable.” Id. at 687. Petitioner must demonstrate “a reasonable probability

 that, but for counsel’s unprofessional errors, the result of the proceeding

 would have been different.” Id. at 694.

       Petitioner’s trial attorney could have concluded that petitioner was not

 needed at the discussion on the juror questionnaires and that his presence

 might even be counterproductive. Defense counsel also could have

 concluded that petitioner’s right to a fair trial and to defend against the

 charge would not “be thwarted by his absence.” Kentucky v. Stincer, 482


                                       - 25 -
Case 2:15-cv-11155-GCS-MJH ECF No. 28, PageID.2499 Filed 09/09/21 Page 26 of 59




 U.S. 730, 745 (1987) (quoting Snyder v. Massachusetts, 291 U.S. 97, 108

 (1934)).

       Even if defense counsel was remiss for failing to seek petitioner’s

 presence at the conference or for failing to object to his absence, the

 record indicates that defense counsel explained to petitioner what

 happened at the conference and that petitioner had no objections. See

 9/14/11 Trial Tr. at p. 72 (ECF No. 20-7, PageID.496). The trial court

 subsequently asked defense counsel to read the names of the nineteen

 people that the attorneys and the court had eliminated during their

 conference about the questionnaires.

       Defense counsel complied with the court’s request. See id. at 72-74,

 PageID.496-498. Then he asked petitioner once again whether he had any

 objections, and petitioner answered, “No, sir.” Id. at 74, PageID.498. If

 that were not enough, the trial court asked petitioner whether he had any

 questions about any of the excluded jurors or the process that the court

 and the attorneys had used. Petitioner responded, “No, sir.” Id.

       Because petitioner had no objection to the procedure used during the

 conference or to the prospective jurors who were excluded from serving on

 his jury, his absence from the conference was harmless. Further, defense

 counsel’s failure to object to petitioner’s absence from the conference did


                                     - 26 -
Case 2:15-cv-11155-GCS-MJH ECF No. 28, PageID.2500 Filed 09/09/21 Page 27 of 59




 not amount to ineffective assistance, and petitioner has not shown “cause”

 for his procedural default.

               b. Prejudice; Miscarriage of Justice

       The Court need not determine whether the alleged constitutional error

 prejudiced petitioner because he has not established “cause” for his failure

 to comply with state law. See Simpson v. Jones, 238 F.3d 399, 409 (6th

 Cir. 2000) (citing Smith v. Murray, 477 U.S. 527, 533 (1986)). In the

 absence of “cause and prejudice,” a habeas petitioner may pursue

 procedurally defaulted claims if he can “demonstrate that failure to consider

 the claims will result in a fundamental miscarriage of justice.” Coleman v.

 Thompson, 501 U.S. 722, 750 (1991).

       “A fundamental miscarriage of justice results from the conviction of

 one who is ‘actually innocent.’ ” Lundgren v. Mitchell, 440 F.3d 754, 764

 (6th Cir. 2006) (citing Carrier, 477 U.S. at 496). “To be credible, [a claim of

 actual innocence] requires [the] petitioner to support his allegations of

 constitutional error with new reliable evidence – whether it be exculpatory

 scientific evidence, trustworthy eyewitness accounts, or critical physical

 evidence – that was not presented at trial.” Schlup v. Delo, 513 U.S. 298,

 324 (1995).




                                      - 27 -
Case 2:15-cv-11155-GCS-MJH ECF No. 28, PageID.2501 Filed 09/09/21 Page 28 of 59




       Petitioner claims to be innocent, but he has not presented the Court

 with any new and reliable evidence of actual innocence. Therefore, a

 fundamental miscarriage of justice will not result from this Court’s failure to

 adjudicate the substantive merits of petitioner’s claim about his absence

 from the conference on juror questionnaires. Petitioner’s claim is

 procedurally defaulted.

 C. Trial Counsel

       Petitioner’s third claim alleges ineffective assistance of trial counsel.

 Petitioner alleges that his trial attorney was ineffective because counsel

 failed to (1) use all his peremptory challenges to excuse certain jurors and

 (2) object to petitioner’s absence from the conference on juror

 questionnaires. See Am. Pet. (ECF No. 11-1, PageID.146); Defendant-

 Appellant’s Brief on Appeal at pp. 22-24 (ECF No. 20-16, PageID.1956-

 1958). The Michigan Court of Appeals reviewed these claims on the merits

 and concluded that defense counsel was not ineffective.

       1. Established Federal Law

       To prevail on a claim of ineffective assistance of counsel, petitioner

 must show that counsel’s performance was deficient and that the deficient

 performance prejudiced the defense. Strickland, 466 U.S. at 687. An




                                      - 28 -
Case 2:15-cv-11155-GCS-MJH ECF No. 28, PageID.2502 Filed 09/09/21 Page 29 of 59




 attorney’s performance is deficient if “counsel’s representation fell below an

 objective standard of reasonableness.” Id. at 688.

       An attorney’s deficient performance is prejudicial if there is “a

 reasonable probability that, but for counsel’s unprofessional errors, the

 result of the proceeding would have been different.” Id. at 694. “This does

 not require a showing that counsel’s actions ‘more likely than not altered

 the outcome,’ ” but “[t]he likelihood of a different result must be substantial,

 not just conceivable.” Richter, 562 U.S. at 111-12 (quoting Strickland, 466

 U.S. at 693).

       2. Application of Strickland

             a. Failure to Object to Petitioner’s Absence at the
             Conference on Juror Questionnaires

       The Court determined above that defense counsel was not cause for

 petitioner’s failure to object to his absence from the conference on juror

 questionnaires. Petitioner, however, raises an independent claim about his

 trial attorney’s failure to object to his absence from the conference. He

 claims that there was no strategic benefit to not having him present for each

 stage of jury selection.

       Petitioner’s free-standing claim of ineffective assistance of trial

 counsel must meet AEDPA’s standard of review. Hall v. Vasbinder, 563

 F.3d 222, 236-37 (6th Cir. 2009).    Moreover, “[t]he standards created

                                       - 29 -
Case 2:15-cv-11155-GCS-MJH ECF No. 28, PageID.2503 Filed 09/09/21 Page 30 of 59




 by Strickland and § 2254(d) are both ‘highly deferential,’ and when the two

 apply in tandem, review is ‘doubly’ so[.]” Richter, 562 U.S. at 105 (internal

 and end citations omitted). To determine whether trial counsel was

 ineffective, the Court looks to petitioner’s underlying claim that he had a

 right to be present at the conference on juror questionnaires.

       The Supreme Court’s decision in United States v. Gagnon, 470 U.S.

 522 (1985), has some relevance to the question before this Court. In

 Gagnon, the Supreme Court considered the defendants’ claim that they

 had a right to be personally present at an in camera discussion involving

 the trial court, a juror, and defense counsel. The Supreme Court noted that

 “the exclusion of a defendant from a trial proceeding should be considered

 in light of the whole record.” Id. at 526-527 (citing Snyder, 291 U.S. at

 115). The Supreme Court then pointed out that the discussion at issue was

 a short interlude in a complex trial. The Supreme Court concluded that “the

 conference was not the sort of event which every defendant had a right

 personally to attend under the Fifth Amendment.” Id. at 527.

       Petitioner’s case is like Gagnon’s case in that his attorney was present

 at a conference with the trial court on an issue involving a juror, but he was

 absent from the conference. Additionally, like the in camera discussion in

 Gagnon, the conference on juror questionnaires was a short procedure in a


                                      - 30 -
Case 2:15-cv-11155-GCS-MJH ECF No. 28, PageID.2504 Filed 09/09/21 Page 31 of 59




 long trial, and it was not the sort of event that required his presence to ensure

 a fair trial.

        In addition, as pointed out above, when the trial court explained what

 happened at the conference, petitioner stated on the record that he had no

 objection to the process or to the jurors that were excluded during the

 conference. Given this response, it is unlikely that petitioner would have

 gained any benefit from attending the conference.

        To conclude, defense counsel’s failure to object to petitioner’s

 absence from the conference on juror questionnaires did not amount to

 deficient performance, and even if it did, the deficient performance did not

 prejudice petitioner. The state appellate court’s rejection of petitioner’s

 claim about trial counsel was objectively reasonable, and petitioner has no

 right to relief on the claim.

                 b. Failure to Excuse Certain Jurors

        Petitioner asserts next that defense counsel was ineffective for failing

 to use all his peremptory challenges to excuse four jurors. According to

 petitioner, the four jurors had been exposed to inflammatory and prejudicial

 media coverage and they ultimately deliberated his case. See Defendant-

 Appellant’s Brief on Appeal (ECF No. 20-16, PageID.1956-58).




                                       - 31 -
Case 2:15-cv-11155-GCS-MJH ECF No. 28, PageID.2505 Filed 09/09/21 Page 32 of 59




       Defense attorneys have a responsibility to protect their clients’

 constitutional right to a fair and impartial jury by using voir dire to identify

 and ferret out jurors who may be biased against the defense. Miller v.

 Francis, 269 F.3d 609, 615 (6th Cir. 2001). Nevertheless, “[c]ounsel’s

 actions during voir dire are presumed to be matters of trial strategy.” Id.

 To prevail on a claim about defense counsel’s failure to exercise a

 peremptory challenge, a habeas petitioner must show that the juror was

 actually biased against him. Id.

       Jurors need not “be totally ignorant of the facts and issues involved.”

 Irwin, 366 U.S. at 722; accord DeLisle, 161 F.3d at 382 (“[M]ere prior

 knowledge of the existence of the case, or familiarity with the issues

 involved, or even some preexisting opinion as to the merits, does not in and

 of itself raise a presumption of jury taint[.]”); Foley, 488 F.3d at 387

 (“Negative media coverage by itself is insufficient to establish actual

 prejudice, and the existence of a juror’s preconceived notion as to the guilt

 or innocence of the defendant, without more, is not sufficient to rebut the

 presumption of impartiality.”) “It is sufficient if the juror can lay aside his

 impression or opinion and render a verdict based on the evidence

 presented in court.” Irwin, 366 U.S. at 723.




                                        - 32 -
Case 2:15-cv-11155-GCS-MJH ECF No. 28, PageID.2506 Filed 09/09/21 Page 33 of 59




       The four jurors that petitioner claims his trial attorney should have

 excused were Lynea Nichols, Renee Jacobi, Diane Moore, and Casey

 Knowlton. See Defendant-Appellant’s Brief on Appeal (ECF No. 20-16,

 PageID.1958). Petitioner states that these jurors may have been biased

 and may have lacked the ability to judge fairly. See id. But that is mere

 speculation.

       Furthermore, as pointed out above in the discussion on pretrial

 publicity, Mrs. Nichols stated that she did not read the news article that she

 noticed on the previous day and that it would not influence her or affect her

 ability to be a fair juror. See 9/15/11 Trial Tr. at pp. 117-18 (ECF No. 20-8,

 PageID.541-42). Although she also indicated that she had been a victim of

 domestic violence, she did not think her experience would influence how

 she viewed or decided petitioner’s case. She assured the trial court that

 she could carry out the responsibilities of being a juror and apply the law to

 the facts without regard to her personal experience. See id. at pp. 189-91,

 PageID.613-615.

       Renee Jacobi wrote on her questionnaire that, although she had

 heard or read about the case, that would not affect her ability to decide the

 case based on the evidence at trial, as opposed to what she may have

 heard or read. See id. at p. 159, PageID.583. Diane Moore had read a


                                      - 33 -
Case 2:15-cv-11155-GCS-MJH ECF No. 28, PageID.2507 Filed 09/09/21 Page 34 of 59




 small newspaper article about the case a week before the trial. But she

 said that was the first time she heard about the case and that she could put

 the article out of her mind and focus on the facts in petitioner’s case if she

 were selected as a juror. See id. at p.231, PageID.655.

       Casey Knowlton also had heard or read about the case, according to

 her questionnaire, but she said that what she had heard or read would not

 affect her ability to decide the case based on the evidence at trial. See id.

 at p. 159, PageID.583. Although she was acquainted with some police

 officers, including a detective who was assigned to petitioner’s case, she

 said that she would accept the testimony of whichever person she found

 more believable, regardless of whether or not the person was a police

 officer. See id. at pp. 167-70, PageID.591-594.

       Based on the record, Nichols, Jacobi, Moore, and Knowlton were not

 affected by the pretrial publicity, and they claimed to be able to decide

 petitioner’s case on the facts presented at trial, without regard to their

 personal experiences or prior knowledge of the case. Therefore, defense

 counsel was not ineffective for failing to use his peremptory challenges to

 exclude the four women, and the state appellate court’s rejection of

 petitioner’s claim was not objectively unreasonable. Petitioner has no right

 to relief on his claim.


                                      - 34 -
Case 2:15-cv-11155-GCS-MJH ECF No. 28, PageID.2508 Filed 09/09/21 Page 35 of 59




       D. Appellate Counsel

       The fourth habeas corpus claim alleges that petitioner’s appellate

 attorney provided ineffective assistance when he failed to raise meritorious

 issues about trial counsel on direct appeal and failed to move for an

 evidentiary hearing. Petitioner argues that appellate counsel should have

 asserted that trial counsel was ineffective for failing to (1) present a

 defense and investigate material witnesses, (2) permit petitioner to testify

 on his own behalf, (3) appear at a motion hearing and ensure that petitioner

 was present at the hearing, and (4) make crucial objections during trial and

 impeach the prosecutor’s key witness.          See Am. Pet. and Brief in Support

 of Pet. (ECF No. 11-1, PageID.147, 177).

       Respondent argues that this claim is procedurally defaulted,

 regardless of whether the claim is viewed as one about trial counsel or

 appellate counsel. The Court understands the claim to be alleging that

 appellate counsel was ineffective for failing to raise claims about trial

 counsel. Respondent, nevertheless, maintains that petitioner’s claim about

 appellate counsel is procedurally defaulted because petitioner did not raise

 the claim about appellate counsel in his motion for relief from judgment.

       The doctrine of exhaustion of state remedies requires state prisoners

 to give the state courts an opportunity to act on their claims before they


                                       - 35 -
Case 2:15-cv-11155-GCS-MJH ECF No. 28, PageID.2509 Filed 09/09/21 Page 36 of 59




 present their claims to a federal court in a habeas corpus petition. See 28

 U.S.C. § 2254(b)(1), (c); O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999).

 This requirement is satisfied if the prisoner “invok[es] one complete round

 of the State’s established appellate review process.” O’Sullivan, 526 U.S.

 at 845 (emphasis added).

       The Sixth Circuit Court of Appeals recently explained that, “[i]In states

 such as Michigan with a two-tiered appellate system—that is, those that

 have both an intermediate appellate court and a state supreme court—a

 petitioner must present his claims to the state supreme court in order to

 satisfy this exhaustion requirement.” Robinson v. Horton, 950 F.3d 337,

 343 (6th Cir.) (citing O’Sullivan, 526 U.S. at 839–40, 845), cert. denied, 141

 S. Ct. 658 (2020); see also Wagner v. Smith, 581 F.3d 410, 414-15 (6th

 Cir. 2009) (explaining that, to properly exhaust state remedies, the

 applicant must have fairly presented the factual and legal basis for each of

 his claims to the state court of appeals and to the state supreme court

 before raising the claims in a federal habeas corpus petition).

       Petitioner presented his claim about appellate counsel in the

 Michigan Court of Appeals and in the Michigan Supreme Court on state

 collateral review.   The Court, therefore, considers petitioner’s claim about

 appellate counsel to be exhausted. The Court proceeds to review


                                      - 36 -
Case 2:15-cv-11155-GCS-MJH ECF No. 28, PageID.2510 Filed 09/09/21 Page 37 of 59




 petitioner’s claim, and because the last state court to issue a reasoned

 order in petitioner’s case did not adjudicate the claim on the merits, AEDPA

 is not applicable, and the Court’s review is de novo. Cassano v. Shoop, 1

 F.4th 458, 466 (6th Cir. 2021).

       1. Clearly Established Federal Law

       The proper standard for evaluating a claim about appellate counsel is

 the standard enunciated in Strickland. Smith v. Robbins, 528 U.S. 259,

 285 (2000). An appellate attorney is not required to raise every non-

 frivolous claim requested by his or her client if the attorney decides, as a

 matter of professional judgment, not to raise the claim. Jones v. Barnes,

 463 U.S. 745, 751 (1983). Instead, an appellate attorney is constitutionally

 ineffective if (1) the attorney acted unreasonably in failing to discover and

 raise nonfrivolous issues on appeal and (2) there is a reasonable

 probability that the petitioner would have prevailed on appeal if his attorney

 had raised the issues. Robbins, 528 U.S. at 285 (citing Strickland, 466

 U.S. at 687-91, 694).

       “Generally, only when ignored issues are clearly stronger than those

 presented, will the presumption of effective assistance of counsel be

 overcome.” Gray v. Greer, 800 F.2d 644, 646 (7th Cir. 1986) (quoted in

 Monzo v. Edwards, 281 F.3d 568, 579 (6th Cir. 2002)). “To evaluate a


                                      - 37 -
Case 2:15-cv-11155-GCS-MJH ECF No. 28, PageID.2511 Filed 09/09/21 Page 38 of 59




 claim of ineffective assistance of appellate counsel, then, the court must

 assess the strength of the claim that counsel failed to raise.” Henness v.

 Bagley, 644 F.3d 308, 317 (6th Cir. 2011).

       2. Application of the Law

             a. Failure to Present a Defense and Investigate Witnesses

       Petitioner alleges that a week before trial, counsel still had not

 interviewed six material alibi witnesses who could have verified that

 petitioner was in a different town on the night of the crime. According to

 petitioner, counsel also waited a week before the trial to review the police

 reports with petitioner and ultimately rested the defense case without

 presenting any evidence. Petitioner contends that trial counsel was grossly

 unprepared for trial, that he lied to petitioner, and that he falsely assured

 petitioner that he could testify in his own defense and call witnesses to

 support his defense. See Brief in Support of Pet. (ECF No. 11-1,

 PageID.182-84).

       Defense counsel stated at a settlement conference six days before

 trial that he was ready for trial, but that he was still having problems

 locating witnesses. He went on to say that he had asked the prosecutor to

 assist him in obtaining the witnesses’ addresses, that the prosecutor had

 provided him with current addresses, and that he (defense counsel)


                                      - 38 -
Case 2:15-cv-11155-GCS-MJH ECF No. 28, PageID.2512 Filed 09/09/21 Page 39 of 59




 intended to check the addresses that afternoon. See 9/7/11 Settlement

 Conference at pp. 5-6 (ECF No. 20-4, PageID.400-01).

       The results of defense counsel’s attempt to reach witnesses is not

 clear from the record, and at trial, he rested his case without presenting any

 witnesses. See 9/27/11 Trial Tr. at p. 1280 (ECF No. 20-13, PageID.1704).

 He may have been unsuccessful in contacting the witnesses, or he may

 have determined that the witnesses would not help petitioner. In any event,

 the record demonstrates that defense counsel was well prepared for trial

 and competent. He had a firm grasp of the facts, he made appropriate

 objections, and despite the lack of defense witnesses, he presented a

 defense that undermined Seger’s credibility and emphasized the lack of

 evidence regarding the manner and cause of death.

       Petitioner’s waiver of his right to testify, moreover, provides some

 insight into the decision not to present any witnesses. In explaining his

 decision not to testify, petitioner said that evidence of his past statements

 and the officers’ testimony established his testimony for him. See id. at p.

 1283, PageID.1707. He also stated that he had conferred sufficiently on

 that issue with his attorney. Id.

       Petitioner has failed to show that defense counsel’s trial strategy was

 unreasonable. He also has failed to show that defense counsel was


                                      - 39 -
Case 2:15-cv-11155-GCS-MJH ECF No. 28, PageID.2513 Filed 09/09/21 Page 40 of 59




 ineffective for allegedly failing to investigate witnesses. Appellate counsel,

 therefore, was not ineffective for failing to raise petitioner’s underlying claim

 about trial counsel.

             b. Failure to Permit Petitioner to Testify in his own Behalf

       Petitioner states that he informed defense counsel that he wanted to

 testify in his own defense and that counsel assured him he could testify, but

 counsel rested without allowing him to testify. See Brief in Support of

 Petition (ECF No. 11-1, PageID.184). The record, however, indicates that

 petitioner made a voluntary and informed decision not to testify. After the

 prosecution rested its case, petitioner informed the trial court in the jury’s

 absence that he understood his right to testify and his right to remain silent

 and that he chose not to testify. He assured the trial court that he had

 conferred with his attorney, and the reason he gave for not testifying was

 that his defense had been established through evidence of his prior

 statements and the officers’ testimony. See 9/27/11 Trial Tr. at pp. 1281-

 83 (ECF No. 20-13, PageID.1705-07).

       Petitioner has not shown that trial counsel prevented him from

 testifying. Therefore, appellate counsel was not ineffective for failing to

 raise petitioner’s underlying claim about trial counsel.




                                       - 40 -
Case 2:15-cv-11155-GCS-MJH ECF No. 28, PageID.2514 Filed 09/09/21 Page 41 of 59




             c. The Right to Counsel and to be Present; Failure to Object

       Petitioner alleges next that he was denied his right to counsel and

 right to be present at a hearing on the prosecution’s motion to detain Gary

 Gage as a material witness. See 9/9/12 Hr’g Tr. (ECF No. 20-5).

 Petitioner asserts that his attorney’s presence was necessary to learn vital

 information about the State’s case and to better prepare for trial. See Brief

 in Support of Pet. (ECF No. 11-1, PageID.186).

       “The [Supreme] Court has assumed that, even in situations where the

 defendant is not actually confronting witnesses or evidence against him, he

 has a due process right ‘to be present in his own person whenever his

 presence has a relation, reasonably substantial, to the fulness of his

 opportunity to defend against the charge.’” Stincer, 482 U.S. at 745

 (quoting Snyder, 291 U.S. at 105–106). In addition, “[t]here are . . .

 circumstances that are so likely to prejudice the accused that the cost of

 litigating their effect in a particular case is unjustified.” United States v.

 Cronic, 466 U.S. 648, 658 (1984). Such circumstances exist when there is

 a “complete denial of counsel,” when “the accused is denied counsel at a

 critical stage of his trial,” and when “counsel entirely fails to subject the

 prosecution’s case to meaningful adversarial testing[.]” Id.




                                        - 41 -
Case 2:15-cv-11155-GCS-MJH ECF No. 28, PageID.2515 Filed 09/09/21 Page 42 of 59




       Petitioner has not cited any Supreme Court decision which holds that

 a defendant in a criminal case has a right to counsel and to be present at a

 material-witness hearing. Gage, moreover, did not discuss his potential

 testimony at the material-witness hearing, and because he was on the

 prosecution’s witness list, see 9/9/11 Motion Hr’g Tr. at p. 5 (ECF No. 20-5,

 PageID.416), defense counsel may have had other means of determining

 what Gage would say at trial.

       Gage, in fact, took possession of a vehicle previously owned by

 petitioner and petitioner’s wife, and DNA evidence showed that the victim

 had been in the trunk of the car. See id. According to the prosecutor,

 petitioner himself admitted in one or two of his interviews with law

 enforcement officials that the victim was in the trunk of the vehicle while he

 owned it. Id.

       Defense counsel’s presence at the material-witness hearing was not

 necessary to learn vital information about the State’s case or to better

 prepare for trial. Appellate counsel, therefore, was not ineffective for failing

 to raise a claim about petitioner and defense counsel being absent from the

 hearing on detaining Gage.

       Petitioner, nevertheless, asserts that defense counsel should have

 objected to, and refuted, Gage’s trial testimony that three years after the


                                      - 42 -
Case 2:15-cv-11155-GCS-MJH ECF No. 28, PageID.2516 Filed 09/09/21 Page 43 of 59




 crime, there was still a putrid odor consistent with decomposing flesh in the

 trunk of the vehicle that he acquired from petitioner and petitioner’s wife.

 See Brief in Support of Pet. (ECF No. 11-1, PageID.184-87.) Lieutenant

 David Kirk, however, also testified about a foul odor in the car three years

 after the crime, see 9/26/11 Trial Tr. at p. 1172 (ECF No. 20-12,

 PageID.1596), and the smell of death was a pervasive theme in the case.

 Therefore, trial counsel’s failure to object to Gage’s testimony about the

 odor in his car did not prejudice petitioner, and appellate counsel was not

 ineffective for failing to raise the issue on appeal.

             d. Failure to Object and Impeach a Key Witness

       The final claim that petitioner contends his appellate attorney should

 have raised alleges that trial counsel was ineffective for failing to make

 crucial objections at trial and impeach Seger. According to petitioner, trial

 counsel allowed the prosecutor to convince the jury that Seger did not want

 to be blamed for the murder, that Seger did his best to tell the truth, and

 that Seger did not initially lie or mislead the police about the victim being at

 Seger’s apartment. Petitioner concludes that trial counsel endorsed the

 prosecutor’s case and enabled the prosecution to do whatever was

 necessary to sway the jury, regardless of whether the evidence was




                                       - 43 -
Case 2:15-cv-11155-GCS-MJH ECF No. 28, PageID.2517 Filed 09/09/21 Page 44 of 59




 prejudicial, untrue, or scientifically possible. See Brief in Support of Pet.

 (ECF No. 11-1, PageID.187-89).

       The record does not support petitioner’s allegations. Defense

 counsel cross-examined Seger about inconsistencies in his prior testimony

 and statements to the police and about Seger’s failure to implicate

 petitioner during the early stages of the investigation. Defense counsel

 also elicited Seger’s testimony that he did not accuse petitioner of the

 homicide until after Seger viewed a video in which petitioner accused

 Seger of killing the victim. Defense counsel even managed to have Seger

 admit that he did not actually witness the murder, that he did not know

 whether the victim overdosed or was strangled, and that he was using

 drugs at the time of the crime. See 9/26/11 Trial Tr. at 1063-1074, 1076-

 1087 (ECF No. 20-12, PageID.1487-1498, 1500-1511). And during closing

 arguments, defense counsel attacked Seger’s credibility and described

 Seger as a liar. See 9/28/11 Trial Tr. at 1379-83, 1387-88 (ECF No. 20-14,

 PageID.1803-07, 1811-12).

       Defense counsel’s approach to Seger’s testimony and the

 prosecutor’s remarks about Seger did not constitute deficient performance.

 Therefore, appellate counsel was not ineffective for failing to raise the issue

 on direct appeal.


                                      - 44 -
Case 2:15-cv-11155-GCS-MJH ECF No. 28, PageID.2518 Filed 09/09/21 Page 45 of 59




       3. Summary

       Appellate counsel did not act unreasonably in failing to discover and

 raise petitioner’s four claims about trial counsel on appeal, and there is not

 a reasonable probability that petitioner would have prevailed on direct

 appeal if his attorney had raised the foregoing issues about trial counsel.

 “[B]y definition, appellate counsel cannot be ineffective for a failure to raise

 an issue that lacks merit.” Greer v. Mitchell, 264 F.3d 663, 676 (6th Cir.

 2001). Accordingly, petitioner’s fourth claim fails.

 E. Sufficiency of the Evidence (Claim V) and
    Prosecutorial Misconduct (Claim VI)

       The fifth habeas claim alleges that petitioner’s conviction should be

 vacated because the State failed to prove the elements of the offense

 beyond a reasonable doubt. The sixth and final habeas claim alleges that

 the prosecutor’s misconduct deprived petitioner of his right to a fair trial.

 Petitioner contends that the prosecutor relied on perjured and unreliable

 testimony.

       The state trial court rejected these claims on state collateral review

 because petitioner could have raised the claims in the Michigan Court of

 Appeals on direct appeal and because he failed to show “cause” for his

 omissions on appeal. Accordingly, respondent argues that petitioner

 procedurally defaulted claims five and six.

                                       - 45 -
Case 2:15-cv-11155-GCS-MJH ECF No. 28, PageID.2519 Filed 09/09/21 Page 46 of 59




       The state procedural rule in question is Michigan Court 6.508(D)(3),

 which reads in relevant part as follows:

       (D) Entitlement to Relief. The defendant has the burden of
       establishing entitlement to the relief requested. The court may
       not grant relief to the defendant if the motion

             ....

             (3) alleges grounds for relief, other than jurisdictional
             defects, which could have been raised on appeal
             from the conviction and sentence or in a prior motion
             under this subchapter, unless the defendant
             demonstrates

                    (a) good cause for failure to raise such
                    grounds on appeal or in the prior motion,
                    and

                    (b) actual prejudice from the alleged
                    irregularities that support the claim for
                    relief.

 Mich. Ct. R. 6.508(D)(3).

       Petitioner violated this rule by raising his fifth and sixth claims for the

 first time in his motion for relief from judgment even though he could have

 raised the claims in his appeal of right. His violation of Rule 6.508(D)(3)

 satisfies the first procedural-default factor.

       The state trial court was the last state court to issue a reasoned

 decision on petitioner’s fifth and sixth claims, and it rejected the claims


                                       - 46 -
Case 2:15-cv-11155-GCS-MJH ECF No. 28, PageID.2520 Filed 09/09/21 Page 47 of 59




 because petitioner did not raise the claims on direct appeal and did not

 show “good cause” under Michigan Court Rule 6.508(D)(3). Because this

 ruling constituted enforcement of Rule 6.508(D), the second procedural-

 default factor is satisfied.

        The third factor also is satisfied, because Rule 6.508(D) is an

 adequate and independent ground on which state courts may rely to

 foreclose review of federal constitutional claims. Howard v. Bouchard, 405

 F.3d 459, 477 (6th Cir. 2005). Therefore, to prevail on his procedurally

 defaulted fifth and sixth claims, petitioner must show “cause” for his state

 procedural error and resulting prejudice.

        1. “Cause” for the Procedural Default

        Petitioner argues in his reply brief and in his fourth claim that his

 appellate attorney was ineffective for failing to raise his claims about the

 sufficiency of the evidence and the prosecutor’s conduct. See Brief in

 Support of Pet. (ECF No. 11-1, PageID.177) (“Additionally, the ineffective

 assistance of appellate counsel extends to his failure to raise issues II and

 III within the brief.”); 2 Response in Opp’n to Respondent’s Response (ECF


 2
   Petitioner’s habeas claim about appellate counsel (Claim IV) was the first argument in
 his applications for leave to appeal in the Michigan Court of Appeals and in the
 Michigan Supreme Court on state collateral review. And habeas claims V and VI were
 claims II and III in his applications for leave to appeal on state collateral review. So, his
 reference to “issues II and III within the brief” appears to be a reference to habeas
 claims V and VI regarding the sufficiency of the evidence and the prosecutor’s conduct.

                                             - 47 -
Case 2:15-cv-11155-GCS-MJH ECF No. 28, PageID.2521 Filed 09/09/21 Page 48 of 59




 No. 25, PageID.2452) (“Petitioner argues that ineffective assistance is why

 the additional issues were not argued on his appeal by right[.]”).

       Constitutionally ineffective assistance of appellate counsel is “is a

 well-recognized basis for showing cause and prejudice.” Chase v.

 MaCauley, 971 F.3d 582, 592 (6th Cir. 2020) (citing Carpenter, 529 U.S. at

 451-52). But to show ineffective assistance of appellate counsel excusing

 a procedural default, a habeas petitioner must show that appellate

 counsel’s failure to raise a claim rose to the level of a constitutional

 violation under Strickland. Id. In other words, “[a]ttorney error short of

 ineffective assistance of counsel does not constitute cause for a procedural

 default even when that default occurs on appeal rather than at trial.”

 Carrier, 477 U.S. at 492.

       When assessing whether an appellate attorney’s actions prejudiced

 the petitioner, the Court considers the strength of the claims that appellate

 counsel failed to raise. Carter v. Parris, 910 F.3d 835, 841 (6th Cir. 2018)

 (citing Wilson v. Parker, 515 F.3d 682, 707 (6th Cir. 2008)), cert. denied,

 139 S. Ct. 2703 (2019). If the petitioner’s underlying claims are meritless,

 appellate counsel’s failure to raise the claims does not establish cause to

 excuse a procedural default. Hoffner v. Bradshaw, 622 F.3d 487, 499 (6th

 Cir. 2010).


                                       - 48 -
Case 2:15-cv-11155-GCS-MJH ECF No. 28, PageID.2522 Filed 09/09/21 Page 49 of 59




             a. Evidence Supporting the Verdict

       Petitioner’s fifth claim challenges the sufficiency of the evidence on

 grounds that the cause of death was never determined and that the

 prosecution failed to present sufficient evidence that he caused the victim’s

 death. According to petitioner, the only testimony that placed him at the

 alleged scene of the crime was Seger’s testimony, and Seger’s story

 changed over the years and was untrue. See Am. Pet. and Brief in

 Support of Pet. (ECF No. 11-1, PageID.148, 190-193).

       A forensic pathologist testified at petitioner’s trial that he could not

 determine the cause and manner of death because the body had been

 altered significantly and because he did not have enough information about

 the victim to make a definitive diagnosis. See 9/22/11 Trial Tr. at 789-90

 (ECF No. 20-11, PageID.1213-14). However, a court reviewing a

 challenge to the sufficiency of the evidence determines “whether, after

 viewing the evidence in the light most favorable to the prosecution, any

 rational trier of fact could have found the essential elements of the crime

 beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979)

 (emphasis in original); see also People v. Harris, 495 Mich. 120, 126; 845

 N.W.2d 477, 481–82 (2014) (“In determining whether sufficient evidence

 exists to sustain a conviction, this Court reviews the evidence in the light


                                       - 49 -
Case 2:15-cv-11155-GCS-MJH ECF No. 28, PageID.2523 Filed 09/09/21 Page 50 of 59




 most favorable to the prosecution, and considers whether there was

 sufficient evidence to justify a rational trier of fact in finding guilt beyond a

 reasonable doubt.”).

        In Michigan, “the elements of second-degree murder are as follows:

 (1) a death, (2) the death was caused by an act of the defendant, (3) the

 defendant acted with malice, and (4) the defendant did not have lawful

 justification or excuse for causing the death.” People v. Smith, 478 Mich.

 64, 70; 731 N.W.2d 411, 414–15 (2007). Petitioner challenges only the

 second element: whether there was sufficient evidence that he caused the

 victim’s death.

       Seger testified that on July 6, 2000, he, petitioner, and the victim

 were smoking marijuana in the living room of Seger’s apartment. Seger left

 the living room to use the bathroom because he thought he was going to

 vomit. The fan was on in the bathroom, and after approximately five to ten

 minutes, he emerged from the bathroom and saw petitioner lying on the

 floor on top of the victim. Both petitioner and the victim were lying face

 down, and petitioner’s hands were under the victim’s armpits. The victim

 was motionless and not making any noises. Petitioner then got up, went to

 his car, and returned with a blanket. He wrapped the victim in the blanket,

 put her over his shoulder, carried her to his car where he put her in the


                                        - 50 -
Case 2:15-cv-11155-GCS-MJH ECF No. 28, PageID.2524 Filed 09/09/21 Page 51 of 59




 trunk, and left in the car. Seger claimed at trial that he did not intervene at

 the time because he was afraid. See 9/26/11 Trial Tr. at pp. 1021-31 (ECF

 No. 20-12, PageID.1445-55).

       For the same reason, Seger did not tell the police what petitioner had

 done when the police initially contacted him in 2000. He feared

 repercussion from petitioner who had previously done some things, and he

 feared his (Seger’s) father who had threatened Seger and other people in

 the past and had little respect for someone who snitched. See id. at p.

 1021, PageID.1445.

       Two weeks after the incident at Seger’s apartment, two women who

 were searching for the victim found her decomposed body in the woods.

 See 9/20/11 Trial Tr. at pp. 503-12 (ECF No. 20-9, PageID.927-036). Gary

 Gage testified that in 2003, he acquired a 1985 Oldsmobile Cutlass that

 petitioner used occasionally when petitioner was married to Gage’s sister-

 in-law. Gage used to work in a cemetery, and he stated that the car

 smelled like something dead had been in it for a while. The odor was

 strongest in the trunk, and shortly after he informed petitioner that a

 detective wanted to search the vehicle, petitioner left for California. See

 9/21/11 Trial Tr. at pp. 589-98 (ECF No. 20-10, PageID.1013-22).




                                      - 51 -
Case 2:15-cv-11155-GCS-MJH ECF No. 28, PageID.2525 Filed 09/09/21 Page 52 of 59




       Randall Tarolli was living in the same apartment complex as

 petitioner in July 2000, and he also noticed the odor in the car that

 petitioner drove. However, when he asked petitioner about the smell,

 petitioner said that it was garbage, and he refused Tarolli’s offer to help

 throw the garbage in a nearby receptacle because he did not want to get

 dirty. See id. at pp. 604-610, PageID.1028-1034.

       Petitioner lived with Richard Wisenbaugh, Jr., for about a month

 during the summer of 2000. One day when petitioner had moved back into

 his own apartment, Wisenbaugh went to petitioner’s apartment to buy

 marijuana. There was a putrid stink in the apartment, and even though

 petitioner stated that the sewer had backed up, Wisenbaugh knew that the

 smell was not from the sewer. Also, during petitioner’s small talk with

 Wisenbaugh, he asked Wisenbaugh whether Wisenbaugh would use

 muriatic acid or trypto chloride if he were trying to get rid of somebody.

 Wisenbaugh told petitioner that would not work because it would not

 dispose of bones or teeth. Wisenbaugh then became upset with petitioner

 for having him there while something was going on. He did not suspect

 petitioner of the victim’s murder at the time, but he started to distance

 himself from petitioner and several other people after that incident. See id.

 at pp. 717-23, PageID.1141-47.


                                      - 52 -
Case 2:15-cv-11155-GCS-MJH ECF No. 28, PageID.2526 Filed 09/09/21 Page 53 of 59




       Petitioner was arrested on April 11, 2011. See 9/26/11 Trial Tr. at

 p.1183 (ECF No. 20-12, PageID.1607). Jose Garcia met petitioner on

 April 26, 2011, when both men were being transferred from one prison to

 another prison. Petitioner told Garcia that his parole had been taken from

 him because he was accused of a murder that happened eleven years

 earlier. Petitioner then sarcastically explained to Garcia that he had put a

 girl to sleep in Shiawassee County after the girl refused to have sex with

 him and that the girl was found three weeks later. See id. at pp. 1095-

 1101, PageID.1519-25.

       Lieutenant Kirk contacted the Department of Corrections and verified

 that Garcia and petitioner had been together on April 26, 2011. See id. at

 p. 1185, PageID.1609. Kirk also testified that during a consent search of

 Gary Gage’s car in November 2003, he smelled a foul odor in the trunk of

 the car, and he noticed some hair sticking out of the rubber grommet that

 held the taillight in place. When he disassembled the taillight, he

 discovered some body tissue about the size of a nickel or dime, and an

 earring dropped out of the taillight where the hair was located. See id. at

 pp.1171-74, PageID.1595-98.

       An expert witness testified that some of the hairs found in the light

 socket of the car were like the victim’s hair. See 9/21/11 Trial Tr. at 693-


                                      - 53 -
Case 2:15-cv-11155-GCS-MJH ECF No. 28, PageID.2527 Filed 09/09/21 Page 54 of 59




 94, 712-13 (ECF No. 20-10, PageID.1117-18, 1136-37). And an expert in

 mitochondrial DNA analysis testified that the victim could not be excluded

 as a source of the hair found in the trunk of the car, but petitioner and his

 former wife could be excluded. See 9/22/11 Trial Tr. at pp. 837-39, 843-44

 (ECF No. 20-11, PageID.1261-63, 1267-68).

       A rational juror could have concluded from the evidence taken in the

 light most favorable to the prosecution that petitioner murdered the victim

 and that the prosecution proved its case beyond a reasonable doubt.

 Therefore, petitioner’s sufficiency-of-the-evidence claim lacks merit, and

 appellate counsel was not ineffective for failing to raise the claim on appeal.

 Because appellate counsel was not ineffective, he was not “cause” for

 petitioner’s failure to raise his claim on direct appeal.

             b. The Prosecutor’s Reliance on Three Witnesses

       Petitioner’s sixth claim concerns three prosecution witnesses. First,

 petitioner alleges that the prosecutor relied on perjured testimony from

 Seger. See Brief in Support of Pet. (ECF No. 11-1, PageID.196). Next,

 petitioner asserts that the prosecutor should not have introduced Garcia’s

 testimony because Garcia (i) used information from the news media and

 claimed that it came from petitioner, (ii) admitted to an expectation of

 leniency from the parole board in exchange for his testimony, and (iii)


                                       - 54 -
Case 2:15-cv-11155-GCS-MJH ECF No. 28, PageID.2528 Filed 09/09/21 Page 55 of 59




 claimed that the victim’s death occurred two days earlier than the actual

 time of death. See id. at PageID.199. Finally, petitioner asserts that the

 prosecutor should not have introduced Gage’s testimony because it was

 scientifically impossible for an odor of decaying flesh to be in the trunk of

 the car that he acquired from petitioner three years after the victim’s death.

 See id.

       Prosecutors may not deliberately deceive a court and jurors by

 presenting evidence that is known to be false. Giglio v. United States, 405

 U.S. 150, 153 (1972) (citing Mooney v. Holohan, 294 U.S. 103, 112

 (1935)). Prosecutors also may not allow false evidence to go uncorrected

 when it appears. Napue v. Illinois, 360 U.S. 264, 269 (1959). But “mere

 inconsistencies in testimony by government witnesses do not establish

 knowing use of false testimony,” United States v. Lochmondy, 890 F.2d

 817, 822 (6th Cir. 1989), and petitioner has not established that Seger

 perjured himself at trial. Instead, the record demonstrates that law

 enforcement officials pursued many leads and that the evidence continued

 to point to petitioner and Seger as suspects. Petitioner’s version of the

 facts, however, changed during his various interviews with law enforcement

 officials, and Lieutenant Kirk was not able to find support for it. In contrast,

 Seger’s story remained consistent and was supported by other evidence.


                                       - 55 -
Case 2:15-cv-11155-GCS-MJH ECF No. 28, PageID.2529 Filed 09/09/21 Page 56 of 59




 See 9/27/11 Trial Tr. at pp. 1255-57, 1264 (ECF No. 20-13, PageID.1679-

 81, 1688). Thus, there is no support for petitioner’s assertion that the

 prosecutor relied on perjured testimony.

       As for Garcia, there was no evidence that he acquired information

 about the murder from the news media. During an interview with

 Lieutenant Kirk, he identified petitioner in a photo as the man that he had

 talked to during an institutional transfer. See 9/26/11 Trial Tr. at pp. 1114-

 15, (ECF No. 20-12, PageID.1538-39). And at trial, Garcia testified that he

 had not read about the homicide, did not know petitioner’s name, and had

 not previously heard the victim’s name. See id. at p. 1102, PageID.1526.

       The record also does not support petitioner’s contention that Gage’s

 testimony was unreliable simply because Gage testified about an odor that

 was present in a car which he acquired from petitioner three years after the

 victim’s death. While this testimony may have seemed implausible, Gage

 was not a suspect in the case, and he claimed that he tried, but was

 unable, to get rid of the smell in the vehicle. See 9/21/11 Trial Tr. at p. 594

 (ECF No. 20-10, PageID.1018).

       Lieutenant Kirk, moreover, corroborated Gage’s testimony on this

 issue when he testified that he noticed the odor during a search of the

 vehicle more than three years after the victim’s death. See 9/26/11 Trial Tr.


                                      - 56 -
Case 2:15-cv-11155-GCS-MJH ECF No. 28, PageID.2530 Filed 09/09/21 Page 57 of 59




 at pp. 1171-73 (ECF No. 20-12, PageID.1595-7). Kirk also discovered a

 small piece of human tissue during his search of the vehicle, and DNA from

 hair found near the human tissue was linked to the victim. The jury could

 have inferred that the human tissue was the reason for the foul odor that

 existed in the vehicle three years after the crime.

       Finally, the credibility of Seger, Garcia, and Gage went “to the weight

 of the evidence, not the sufficiency,” United States v. Gibbs, 182 F.3d 408,

 425 (6th Cir. 1999), and the “Constitution leaves it to the jury . . . to

 evaluate the credibility of witnesses in deciding a criminal defendant’s guilt

 or innocence.” Ramonez v. Berghuis, 490 F.3d 482, 490 (6th Cir. 2007);

 see also Gunning v. Cooley, 281 U.S. 90, 94 (1930) (“Issues that depend

 on the credibility of witnesses, and the effect or weight of evidence, are to

 be decided by the jury.”).

       Petitioner’s argument about the prosecutor’s reliance on the

 testimony of Seger, Garcia, and Gage lacks merit. Therefore, appellate

 counsel’s failure to raise the issue on appeal did not amount to ineffective

 assistance of counsel, and appellate counsel was not “cause” for

 petitioner’s failure to raise the claim on direct appeal.




                                       - 57 -
Case 2:15-cv-11155-GCS-MJH ECF No. 28, PageID.2531 Filed 09/09/21 Page 58 of 59




       2. Prejudice and Miscarriage of Justice

       The Court need not determine whether the alleged constitutional

 errors prejudiced petitioner, because he has failed to show “cause” for his

 failure to comply with state law. Simpson, 238 F.3d 399, 409 (6th Cir.

 2000). Petitioner also has not shown that a fundamental miscarriage of

 justice will occur if the Court does not adjudicate the substantive merits of

 his fifth and sixth claims. Therefore, the fifth and sixth habeas claims are

 procedurally defaulted, as all the four procedural default factors are

 satisfied.

                                V. Conclusion

       Petitioner’s second, fifth, and sixth claims are procedurally defaulted,

 and the state appellate court’s adjudication of his first and third claims on

 the merits was not contrary to Supreme Court precedent, an unreasonable

 application of Supreme Court precedent, or an unreasonable determination

 of the facts. The Court reviewed petitioner’s fourth claim de novo and

 found no merit in it. For all these reasons, the Court denies the amended

 petition for a writ of habeas corpus.

       The Court declines to issue a certificate of appealability because

 petitioner has not made a substantial showing of the denial of a

 constitutional right. 28 U.S.C. § 2253(c)(2). In addition, reasonable jurists


                                         - 58 -
Case 2:15-cv-11155-GCS-MJH ECF No. 28, PageID.2532 Filed 09/09/21 Page 59 of 59




 could not disagree with the Court’s resolution of petitioner’s constitutional

 claims, nor conclude that petitioner’s claims deserve encouragement to

 proceed further. Miller-El v. Cockrell, 537 U.S. 322, 327 (2003) (citing

 Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       Petitioner, nevertheless, may proceed in forma pauperis on appeal if

 he appeals this decision, because he was permitted to proceed in forma

 pauperis in this Court, and an appeal could be taken in good faith. 28

 U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a)(3)(A).

 Dated: September 9, 2021
                                          s/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE



                                 CERTIFICATE OF SERVICE

                  Copies of this Order were served upon attorneys of record on
                   September 9, 2021, by electronic and/or ordinary mail and
                   also on Laurencio Rodriguez #649211, Marquette Branch
                                 Prison, 1960 U.S. Hwy 41 South,
                                       Marquette, MI 49855.

                                       s/Brianna Sauve
                                         Deputy Clerk




                                           - 59 -
